Title: From Thomas Jefferson to George Washington, 8 October 1779
From: Jefferson, Thomas
To: Washington, George



Sir
In Council Oct. 8th. 1779

In mine of the second of the present month written in the instant of Colo. Mathews delivery of your letter I informed you what had been done on the subject of Governor Hamilton and his companions previous to that moment. I now enclose you an advice of Council in consequence of the letter you were pleased to enclose me from the British commissary of prisoners with one from Lord Rowden [Rawdon]. Also a copy of my letter to Colo. Mathews enclosing also the papers therein named. The advice of Council to allow the enlargment of the prisoners on their giving a proper parole has not been recalled nor will be I suppose unless something on the part of the enemy should render it necessary. I rather expect however that they will see it thei[r] interest to discontinue this kind of conduct. I am afraid I shall hereafter perhaps be obliged to give your Excellency some trouble in aiding me to obtain information of the future usage of our prisoners. I shall give immediate orders for having in readiness every engine which the Enemy have contrived for the destruction of our unhappy citizens captivated by them. The presentiment of these operations is shocking beyond expression. I pray heaven to avert them: but nothing in this world will do it but a proper conduct in the Enemy. In every event I shall resign myself to the hard necessity under which I shall act. I have the honour to be with great regard and esteem Your Excellency’s most obdt. & most hbl. servant,

Th: Jefferson

